DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that Kehoe reference discloses a Head Mounted Display (HMD) which displays an image to the eyes of the wearer of the HMD.  Kehoe does not specifically disclose the type of display or that it includes a plurality of lights.
Regarding claim 12, Examiner notes that the claim now recites an altered form of the previously objected to allowable subject matter and is in independent form but does NOT contain all of the subject matter of the previous base claim and ALL intervening claims.

Claim Objections
Claims 2-9 are objected to because of the following informalities:  
Claims 2-4 contain the term “project” which was previously objected to in the Non-Final Action mailed on 1/19/2022.  Examiner notes that this should be changed to read –projection—as previously indicated and is commensurate with the latest filed amendments.  
Claims 5-9 are objected to for the same reasons as discussed above due to their dependency upon claims 2-4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the three-dimensional image" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes that there is support for “a three-dimensional projection image”, but Applicant specifically amended the previous language “the three-dimensional project image” to delete the terms ‘project’ instead of amending the terms to ‘projection’, thus causing the lack of antecedent basis issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kehoe et al. (hereinafter Kehoe – US Doc. No. 20190265781).
Regarding claim 12, Kehoe discloses an image processing system, comprising: an electronic device(Figure 10, element 1010); and an image processing device connected to the electronic device (1020); wherein the image processing device displays a floating three-dimensional projection image information (as shown in Figure 3), and the image processing device interacts with an object (user’s hand) through the three-dimensional projection image information to generate a plurality of control signals and transmits the plurality of control signals to the electronic device (Figure 9, steps 950-960); wherein the image processing device displays the three-dimensional projection image information on one side of the image processing device (see Figure 3 – it should be noted that this Figure shows what the user is seeing and that the display is on one side of the HMD – the side facing the user’s eyes; see also paragraph 0033), the three-dimensional projection image information is capable of rotating according to a command, and the object interacts with the rotating three-dimensional projection image information to cause a deformation of the three-dimensional projection image information, so as to generate a deformed three-dimensional projection image information (see paragraphs 0031-0032 and 0040-0042; also note that both Figures 3 and 8 display a dial or knob which can be turned and the rendering would indicate the turn [read: deformation] in the same way the a key being pressed would show the key depression).
Furthermore, Examiner notes that it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kehoe et al. (hereinafter Kehoe – US Doc. No. 20190265781) in view of Era (US Doc. No. 20060088206).
Regarding claim 1, Kehoe discloses an image processing system, comprising: an electronic device (Figure 10, element 1010); and an image processing device connected to the electronic device (1020); wherein the image processing device displays a floating three-dimensional input device image information (as shown in Figure 3; see also paragraph 0060 – note that the system can render a virtual input device such as a virtual keyboard or other virtual input device), the three-dimensional input device image information is displayed on a space of one side of the image processing device (see Figure 3 – it should be noted that this Figure shows what the user is seeing and that the display is on one side of the HMD – the side facing the user’s eyes; see also paragraph 0033), and the image processing device interacts with an object through the three-dimensional input device image information to generate a plurality of control signals and transmits the plurality of control signals to the electronic device (as shown in Figure 8).  Kehoe does not specifically disclose that the three-dimensional input device image information is displayed by a plurality of lights provided by the image processing device.
Era discloses a head mounted display for displaying stereoscopic images to a user wherein the display comprises an LCD screen and contains pixels (see paragraph 0090).
It would have been obvious to combine the stereoscopic head mounted display for displaying virtual input devices as disclosed by Kehoe with stereoscopic head mounted display wherein the display comprises LCD screen and pixels as disclosed by Era, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, the combination of Kehoe and Era disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kehoe further discloses that a first program is provided in the electronic device, the electronic device controlling a project in the first program according to the plurality of control signals transmitted by the image processing device (see Figure 9 – specifically note step 960; see also paragraphs 0047-0053 – specifically note paragraph 0047 details the program that detects the user input and translates them into input control signals).  
Regarding claim 3, the combination of Kehoe and Era disclose all of the limitations of claim 2 as discussed in the claim 2 rejection above.  Kehoe further discloses that the electronic device displays a projection image information of the project in the first program through the image processing device (as shown in Figure 3).  
Regarding claim 4, the combination of Kehoe and Era disclose all of the limitations of claim 3 as discussed in the claim 3 rejection above.  Kehoe further discloses that when the object interacts with the projection image information, the image processing device generates a plurality of interactive control signals and provides the interactive control signals to the electronic device, and the electronic device controls the project of the first program according to the plurality of interactive control signals (see paragraph 0053; see also paragraphs 0054-0057).  
Regarding claim 5, the combination of Kehoe and Era disclose all of the limitations of claim 4 as discussed in the claim 4 rejection above.  Kehoe further discloses that the image processing device further includes at least one switch key image information, and the image processing device, through the object interacting with the at least one switch key image information, generates a switch signal to display another three-dimensional input device image information (see paragraphs 0040 and 0043 – note that the image of the keyboard changes to show a highlighted key [read: different image information] when a key is pressed). 
Regarding claim 6, the combination of Kehoe and Era disclose all of the limitations of claim 5 as discussed in the claim 5 rejection above.  Kehoe further discloses that the floating three-dimensional input device image information includes a mouse device image information, a keyboard image information, a touchpad device image information or a handwriting tablet device image information (see Figure 3 – note the virtual keyboard; see also paragraph 0060). 
Regarding claim 7, the combination of Kehoe and Era disclose all of the limitations of claim 6 as discussed in the claim 6 rejection above.  Kehoe further discloses that the projection image information includes a plurality of projection sub-image information (see Figure 8, element 4 – note that the location [coordinates] of the keyboard is determined), a plurality of three-dimensional coordinate values of the object (see Figure 8, element 4 – note that the location [coordinates] of the object [finger] is determined) and a plurality of first three-dimensional coordinate values of one of the plurality of projection sub-image information determining a plurality of second three-dimensional coordinate values of the one of the plurality of projection sub-image information (see Figure 8, ‘current active key’ – note that the location of the current active key is determined based on the location of the keyboard and the location of the user’s finger).  
Regarding claim 8, the combination of Kehoe and Era disclose all of the limitations of claim 7 as discussed in the claim 7 rejection above.  Kehoe further discloses that the plurality of second three-dimensional coordinate values of the one of the plurality of projection sub-image information are different from the plurality of first three-dimensional coordinate values of the one of the plurality of projection sub-image information (see Figure 8, element 4 and ‘current active key’ – it should be noted that the location [coordinates] of a single key is different that the location [coordinates] of the virtual keyboard as a whole).  
Regarding claim 10, Kehoe discloses an image processing device, comprising: a controller (Figure 10, element 1010); a display module (1020); a sensor (1040); and a communication module, the communication module being correspondingly and electrically connected to the display module, the sensor and the controller (see paragraph 0064 – note that the system contains a bus to facilitate communication between the various components); wherein the sensor detects a plurality of coordinate values of at least one predetermined detecting point of an object and records the plurality of coordinate values as a track (see Figure 9, elements 910 and 920); wherein the sensor detects and records the plurality of tracks of the object, and the controller displays the plurality of tracks of the object in a space on one side of the image processing device to form a three-dimensional projection image information (as shown in Figures 1-3; see also paragraph 0033), the three-dimensional projection image information is displayed on a space of one side of the image processing device ((see Figure 3 – it should be noted that this Figure shows what the user is seeing and that the display is on one side of the HMD – the side facing the user’s eyes; see also paragraph 0033); wherein the sensor detects an interaction between the object and the three-dimensional image information to adjust the three-dimensional image information (see paragraphs 0040 and 0043 – note that the image of the keyboard changes to show a highlighted key [read: different image information] when a key is pressed).  Kehoe does not specifically disclose that the three-dimensional input device image information is displayed by a plurality of lights provided by the image processing device.
Era discloses a head mounted display for displaying stereoscopic images to a user wherein the display comprises an LCD screen and contains pixels (see paragraph 0090).
It would have been obvious to combine the stereoscopic head mounted display for displaying virtual input devices as disclosed by Kehoe with stereoscopic head mounted display wherein the display comprises LCD screen and pixels as disclosed by Era, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 11, the combination of Kehoe and Era disclose all of the limitations of claim 10 as discussed in the claim 10 rejection above.  Kehoe further discloses a storage module electrically connected to the controller, a program is provided in the storage module (see paragraph 0064 – note the storage sub-system and the program stored thereon), the image processing device displaying a plurality of function buttons corresponding to a plurality of function programs of the program in the space on the one side of the image processing device, and the object interacting with the plurality of function buttons to adjust the three-dimensional projection image information (see paragraph 0060).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694